Citation Nr: 0513740	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  98-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation greater than 40 percent 
for disk herniation with sciatica, L4-L5 and L5-S1, 
postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Cousel


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office in St. 
Louis, Missouri.  The matter was previously before the Board 
in March 2000, at which time, the Board remanded the appeal 
for further development, to include VA compensation and 
pension physical examination (C&P exam).  The requested 
examination was accomplished in October 2000.  The issues, 
service connection for a right shoulder disability and 
service connection residuals of a left ankle injury, were 
resolved with a full grant of benefits by rating decision in 
August 2001.  Consequently, these two issues are no longer 
before the Board. The case again was remanded to the RO for 
further development in April 2004 and now is back before the 
Board for final appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected low back disability is 
primarily manifested by complaints of constant pain radiating 
to the left lower extremity and relieved by medication, 
moderate limitation of motion, tenderness, muscle spasm, and 
occasional left foot drop; no incapacitating episodes are 
demonstrated..


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 40 
percent for disk herniation with sciatica, L4-L5 and L5-S1, 
postoperative, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (as in effect from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in April 
2004, the veteran was advised of the information and evidence 
needed to substantiate and complete his claim, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letters also advised the veteran to provide any 
additional evidence to support his claim.  Although the April 
2004 letter provided to the veteran does not specifically 
refer to the "fourth element," the Board finds that he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  

It is noted that the original rating decision on appeal was 
in April 1997. Notice fully complying the provisions of the 
VCAA was not provided to the veteran until April 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service medical 
records identified by the veteran.  In addition, the veteran 
has been accorded three VA examination to ascertain the 
severity of his condition. 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Legal Criteria

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's degenerative disc disease of 
the lumbar spine.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

In addition, during the pendency of the veteran's appeal, VA 
revised the criteria for evaluating intervertebral disc 
syndrome twice.  Generally, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 
40 percent evaluation is to be assigned when the 
intervertebral disc syndrome is severe, when there are 
recurring attacks, with only intermittent relief.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  A 10 percent evaluation is 
appropriate for mild intervertebral disc syndrome.  
Postoperative, cured intervertebral disc syndrome is to be 
rated 0 percent disabling.  Code 5293, in effect prior to 
September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

In evaluating the veteran's claim, however, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995). Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40.  



Background

Service medical records show that the veteran sustained a 
ruptured disk at L5-S1 in 1990.  The report of an August 1996 
Physical Evaluation Board (PEB) found the veteran to be unfit 
for duty due to a ruptured disk at L5-S1 and chronic low back 
pain.  

In February 1997, VA received the veteran's claim for 
benefits.

On March 1997 VA examination of the spine, the veteran 
reported a medical history of sciatica to his left leg.  The 
examiner noted no postural abnormalities, no fixed deformity, 
and normal musculature of the back.  Findings on range of 
motion testing include: forward flexion to 85 degrees; 
backward extension to 30 degrees; left lateral flexion to 35 
degrees; right lateral flexion to 35 degrees; left rotation 
to 30 degrees; and right rotation to 30 degrees.  The 
examiner noted that the veteran had pain on forward flexion, 
and indicated that the veteran had some abnormal neurological 
examination with absent left ankle and left knee jerks 
consistent with L4-L5 and L5-S1 impairment.  The diagnosis 
was low back pain and the examiner noted a past history of 
herniated disks. 

On March 1997 VA general examination, the examiner noted the 
veteran's history of inservice herniated disk at L4-5 and at 
L5-S1.  The veteran noted that surgery was recommended.  The 
veteran reported pain into his left leg and down to his heel.  
Neurological examination was significant for absent left knee 
and left ankle reflexes.  Old X-rays reportedly revealed 
evidence of L4-L5 and L5-S1 disk herniation.  The diagnosis 
included low back pain directly related to his L4-L5 and L5-
S1 disk herniation, with associated sciatica.

In April 1997, the RO granted service connection with a 10 
percent rating for disk herniation, L4-5 and L5-S1, with 
sciatica.

VA received a notice of disagreement in May 1997 and issued a 
statement of the case later that month. 

On his May 1998 VA form 9, the veteran indicated that the 
March 1997 examination never took place.  He asserted that 
his back injury was severe and involved spinal stenosis, 
spondylosis, excruciating pain, and limitation in range of 
motion.  He noted that he was scheduled for surgery, and 
indicated that the back problems have prevented him from 
working.  

Private medical records show that the veteran was treated by 
Dr. MC from January through March 1999.  A February 1999 
report indicated that a CT scan and myelogram indicated that 
the veteran had an extradural defect compressing the L5 root 
on the left side from a bulging disc as well as spondylotic 
disease and lateral recess stenosis.  In February 1999, Dr. 
MC performed a laminotomy and foraminotomy, with 
decompression of the L5 nerve root.  

A February 2000 rating action granted a temporary total 
rating from the date of the February surgery through the end 
of March 1999.  The prior 10 percent rating was reinstated 
thereafter.

During his January 2000 hearing, the veteran testified that 
his back problems included constant pain, spasms in his legs, 
and pain or a lack of feeling in the lower extremities.  Leg 
pain was reported to be worse on the left than the right.  
The veteran noted that left leg pain went down to the foot 
while the right leg pain went down to the knee.  The veteran 
noted that he took numerous medications for the back pain.  
He stated that his back problems caused him to lose jobs.  

On VA examination of the spine in October 2000, the veteran 
indicated that his back hurt him 99 percent of the time and 
included sharp burning type pain along with muscle spasms, 
weakness, stiffness, radiation of the pain down the left leg 
to the foot, decreases sensation over the left foot.  The 
veteran stated that there were no periods or flare-up because 
the condition had become chronic.  He did not use a cane or 
crutch.  The examiner indicated that the veteran was given a 
light residual functional capacity, under which he should be 
able to occasionally lift 20 pounds and frequently lift 10 
pounds, and should be able to sit, stand, or walk 6-hours of 
an 8-hour workday.  He should not do repetitive work nor 
power work with the right upper extremity.  On physical 
examination, it was noted that the veteran walked with a left 
limp.  Findings included: mild to moderate bilateral 
paraspinal muscle spasm; tenderness to palpation; and pain 
and guarding on straight leg raising test at 30 degrees on 
the left and at 60 degrees on the right.  Deep tendon 
reflexes were 2-3+ throughout.  The veteran had decreased 
sensation to light touch over the lateral aspect of the lower 
leg and foot.  Findings on range of motion testing included: 
flexion to 60 degrees; extension to 20 degrees; bending 20-25 
degrees to the right and left; and rotation 25 degrees right 
and left.  Pain was noted with motion in all directions.  The 
diagnoses included chronic lumbosacral strain and 
degenerative disc disease of the lumbosacral spine status 
post surgery for herniated disc.  In response to the question 
as to whether the veteran's low back pain significantly 
limits his functional ability during the flare-ups or on 
extended use, the examiner referred to his earlier functional 
assessment and indicated that the veteran should be able to 
do light work.  The veteran movement did not seem to be 
weakened but he stated that he fatigued easily due to excess 
use.  

By way of an August 2001 rating action, the RO increased the 
veteran's disability rating to 40 percent, effective from the 
date after separation from service.

On VA examination in May 2004, the examiner reviewed the 
veteran's medical history, noting the inservice back injury 
and back surgery in 1999.  Present complaints included 
progressive low back pain with radiation down both lower 
extremities to the toes.  Pain was noted to be 10/10 at all 
times.  Occasional left foot drop was noted.  Pain was 
increased with bending, lifting, twisting, or even using the 
bathroom.  It is alleviated by lying down or use of 
medications.  The veteran did not describe any weight losses, 
fevers, malaise, dizziness, visual disturbances, or weakness.  
He had occasional bladder leakage and numbness down both 
lower extremities.  The veteran did not use a cane or 
assistive device.  He is able to walk one block before having 
to stop and rest due to back pain.  He denied unsteadiness.  
The veteran noted that his back problems would not allow him 
to return to his last job of driving a vehicle.  The examiner 
noted that other records in the claims file indicated that 
the veteran was playing basketball and injured his ankle in 
March 2002 and that he was seen for a right shoulder injury 
after moving heavy logs in August 2002.  The veteran reported 
having no incapacitating episodes over the past 12 months 
that required hospitalization or bed rest for greater than 
one day.  He stated that he showed up in the emergency room 
on several occasions, was treated with narcotics IM, and then 
released.  The examiner noted that the veteran's gait was 
slow but without use of assisted device.  Evaluation of the 
spine revealed a surgical scar.  It was noted that the 
veteran was not tender to palpation of the 
parspinal/infraspinal (PSIS) musculature.  He was able to 
forward flex to 60 degrees without pain and to 70 degrees 
with pain.  He was able to extend to 10 degrees without pain 
and to 20 degrees with pain.  Left lateral flexion was 
limited to 30 degrees without pain and to 40 degrees with 
pain.  Right lateral flexion was limited to 20 degrees 
without pain and to 25 degrees with pain.  Left lateral 
rotation was limited to 70 degrees without pain and to 80 
degrees with pain.  Right lateral rotation was limited to 40 
degrees without pain and to 50 degrees with pain.  The 
examiner noted that there was no clonus present, that the 
veteran's Babinski was down going bilaterally, and that 
sensation was intact to all extremities.  Deep tendon 
reflexes were intact.  The diagnoses were lumbar 
radiculopathy, status post L5 laminectomy decompression and 
chronic pain syndrome.  In general remarks, the examiner 
stated the following:  

It is my medical opinion that the 
patient's current lumbar condition would 
be listed as moderate.  There were no 
incapacitating episodes that required bed 
rest greater than one day over the past 
12 months.  The patient has not been 
hospitalized for this problem.  The 
patient states the bed rest was not 
prescribed by a physician.  The patient 
felt loss of motion is secondary to pain 
and not muscle weakness. 

The examiner noted that there were no additional losses due 
to flare ups (because pain was always a 10/10).  He noted 
reported that if given a functional residual capacity 
examination, the veteran would be given a medium reduced 
functional capacity rating, which means he can occasionally 
lift 50 pounds and frequently lift 25 pounds.  He should be 
able to sit, stand, and walk six hours out of an eight-hour 
workday with appropriate rest breaks.  

The impression on the report of a September 2004 radiology 
report showed no evidence of acute bone marrow edema to 
suggest acute fracture and mild posterior disc protrusions at 
L3-4, L4-5, and L5-S1 with mild central canal stenosis.  The 
examiner noted that the veteran appeared to have congenitally 
shortened pedicles as well as ligamentum flavum hypertrophy 
throughout.  The examiner also noted a tiny focus of 
increased signal at L5-S1, which may represent acute annular 
tear in the appropriate clinical setting.  

Analysis

The veteran essentially maintains that the currently assigned 
40 percent evaluation does not reflect the severity of the 
service-connected low back disability.  The reports of VA 
examinations conducted in March 1997, October 2000, and May 
2004, as well as the transcript of the personal hearing held 
in January 2000, indicate that the service-connected low back 
disability has resulted in  moderate limitation of motion, 
bilateral paravertebral muscle spasm, loss of muscle spasm, 
tenderness, with radiation of symptoms to the left lower 
extremity.  

The above examinations do confirm that the veteran 
experiences neurologic symptoms characteristic of disc 
disease of the lumbosacral spine. The VA physician who 
conducted the VA examinations in October 2000 and May 2004 
opined that the veteran's low back condition was only 
moderate in severity. Without evidence of a pronounced 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, a higher evaluation of 60 percent, 
pursuant to the old rating criteria cannot be awarded for 
intervertebral disc syndrome under DC 5293.  38 C.F.R. 
§ 4.71a, DC 5293. 

As unfavorable ankylosis of the thoracolumbar spine is not 
demonstrated, the next higher evaluation of 50 percent, 
pursuant to the new rating criteria, is not warranted. 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Finally, without incapacitating episodes having a total 
duration of at least six weeks during the previous twelve 
months, a 60 percent evaluation is not warranted under the 
new rating criteria.  The Board notes that the rating 
schedule defines an incapacitating episode is a period of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  There is no 
evidence of such treatment during any period of time under 
current consideration.  38 C.F.R. § 4.71a, DC 5243.

The veteran's primary complaint has been constant 
debilitating pain. The Board concludes, however, that a 
disability rating greater than the currently assigned rating 
of 40 percent for the service-connected disk herniation with 
sciatica, L4-L5 and L5-S1, postoperative, based upon 
functional impairment, pain, and weakness that he experiences 
as a consequence of use of his low back, is not warranted.  
The current evaluation appropriately reflects the functional 
impairment (including radiating pain, weakness, and other 
neurologic symptoms) that the veteran experiences. Additional 
functional loss due to pain such as to warrant the next 
higher evaluation of 60 percent is not evident. The evidence 
is not so evenly balanced that thee is doubt as to any 
material issue. 38 U.S.C.A. 5103A, 5107; 38 C.F.R. 4.71a, 
Diagnostic Codes 5292, 5293; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243; DeLuca. 


ORDER

An initial evaluation greater than 40 percent for disk 
herniation with sciatica, L4-L5 and L5-S1, postoperative is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


